         Case 1:19-cv-11733-PKC Document 23 Filed 03/04/20 Page 1 of 4




                              Mark Schlachet, Esq.
                                     Tel:216-225-7559
                                 email: markschlachet@me.com


1249 East 35th Street                                               Admitted: OH, NY
Brooklyn, New York 11210


                                         March 4, 2020

VIA ECF
Hon. P. KEVIN CASTEL
United States Courthouse
Courtroom 11D
500 Pearl Street
New York, New York 10007

Re: 2238 Victory Corp. v. Fjallraven USA Retail, LLC, et al., No. 19-11733 (SDNY)

Dear Judge Castel:

         Undersigned is counsel to Plaintiff 2238 Victory Corp. (WIC”) and writes in response
to the 2 March pre-motion letter of Defendants Fjallraven USA LLC, Fjallraven USA Retail
LLC, and Netrush, LLC. See ECF 18. Plaintiff hereby states unambiguously and unequivocally
that it does not wish to amend its Amended Complaint.
        Background: Plaintiff is an Amazon third-party seller of hundreds of brands, only one of
which, i.e. Fjallraven, filed successive IP complaints defaming Plaintiff’s purely lawful downline
sales of trademarked products. Defendants’ pre-motion narrative represents that “[p]laintiff . . .
resells other entities’ products on Amazon.com. . . . [and that] Plaintiff is not authorized to
resell Fjallraven products on Amazon or anywhere else.” Both of those statements are
misleading

        First, plaintiff is authorized by the First Sale Doctrine to sell its lawfully acquired
Fjallraven products anywhere it chooses. Amended Complaint (“AC”) ¶52. Second, Fjallraven
and Netrush are Amazon sellers (AC ¶¶ 22,27) whose contracts with Amazon (AC ¶¶32,55)
provide that their listings on Amazon may joined by other sellers of the same products bearing
Fjallraven IP (AC ¶¶18, 37). Accordingly, defendants themselves authorized plaintiff to list
Fjallraven products on their (or anyone else’s) product detail pages on the Amazon platform.
Third, as Amazon made clear in Congressional testimony, “[b]rands often conflate . . . authentic
(not counterfeit) with ‘authorized,’” a misnomer that Amazon does not countenance in practice
or policy. AC ¶77. Accordingly, plaintiff is “authorized” to sell products embedded with
Fjallraven IP on amazon.com because Amazon expressly and proactively creates and preserves
that authorization in order to protect competition. Id.
         Case 1:19-cv-11733-PKC Document 23 Filed 03/04/20 Page 2 of 4
The Honorable P. Kevin Castel
March 4, 2020
Page 2 of 4

        Jurisdiction: with the advent of the Amended Complaint, plaintiff eliminated diversity
jurisdiction as a basis to litigate this matter as of right in this court. Both Fjallraven USA LLC
and WIC are New York domiciliaries. AC ¶¶13,17. We bring this to the court’s attention in the
knowledge that where RICO jurisdiction was lacking, the court would not rule on the sufficiency
of state law claims absent diversity jurisdiction which, as stated, no longer applies hereto. Alix v.
McKinsey & Co., 404 F. Supp. 3d 827 (S.D.N.Y. 2019), citing Lance v. Coffman, 549 U.S. 437,
439, 127 S. Ct. 1194, 167 L. Ed. 2d 29 (2007) (citing Steel Co. v. Citizens for a Better Env't, 523
U.S.83, 94-95, 118 S. Ct. 1003, 140 L. Ed. 2d 210 (1998)).


        Antitrust Claims: responding to the original Complaint, defendants took the position
that the “acid test’ for competitor status was whether the parties “take sales away from each
other.” See ECF 8 at “Antitrust Claim,” first paragraph. AC ¶¶17-31, however, detail the
competitive tensions between defendants across the Amazon, Zappos, and Fjallraven’s
proprietary websites. AC ¶¶17-31 plausibly allege that defendants do take sales from each other;
but Defendants ignore AC ¶¶17-31. Thus, defendants’ flat-out statement that “Netrush is not a
competitor of Fjallraven” is false. Rather, Defendants’ theory seems to be that, notwithstanding
defendants’ status as competitors inter se, the court must view the Fjallraven-Netrush
combination as vertical as a matter of law and, hence, not subject to the rule of per se illegality.

        Per se Claim: Defendants considerable reliance on Leegin Creative Leather Prods. v.
PSKS, Inc., 551 U.S. 877, 888, 127 S. Ct. 2705, 2714 (2007)] is misplaced. Leegin, a price-
fixing case, has never been held to overrule cases such as Arnold Pontiac-GMC, Inc. v. Gen.
Motors Corp., 786 F.2d 564 (3d Cir. 1986), where General Motors and its dealers, admittedly
vertical parties, combined and conspired, without an express agreement, to restrict marketplace
access. GM, held not to have acted independently, was denied summary judgment. Thus,
Leegin does not control a per se challenge to a hybrid conspiracy amongst horizontal competitors
to exclude discounters. This case is structurally analogous to Arnold rather than Leegin.

    The instant conspiracy isn’t about vertical price setting, but rather, it’s about horizontal
competitors destroying competition at the horizontal level—by blocking access to the Amazon
platform-- and thereby effecting supra-competitive price levels within the relevant market. See
Doctor's Hosp. v. Se. Med. All., 123 F.3d 301, 308 (5th Cir. 1997)(manufacturer not acting
unilaterally in best interest); ES Dev., Inc. v. RWM Enters., Inc., 939 F.2d 547, 556-57 (8th Cir.
1991)(though facially vertical, inducement emanated from horizontals’ intent to restrain
competition); Travelpass Grp. LLC v. Caesars Entm't Corp., No. 5:18-CV-00153-RWS-CMC,
2019 U.S. Dist. LEXIS 166542, at *5-6 (E.D. Tex. Sep. 27, 2019)(additional horizontal
secondary conspiracies); In re Tableware Antitrust Litig., 485 F. Supp. 2d 1121, 1124 (N.D. Cal.
2007)(though complaints vertical, part and parcel of effort to restrain trade); U.S. v. All Star
Industries, 962 F.2d 465 (5th Cir. 1992)(cannot escape per se treatment by using a middle man).

Rule of Reason Claim: plaintiff alleges two relevant sub-markets within the broader relevant
market for online retail sales, to wit: (1) ecommerce platforms, and (2) Amazon sales. (AC
¶¶99,100). Within these two submarkets defendants are intrabrand—not interbrand--
competitors. Plaintiff has plausibly alleged (and documented) that all or substantially all


                                                 2
          Case 1:19-cv-11733-PKC Document 23 Filed 03/04/20 Page 3 of 4
The Honorable P. Kevin Castel
March 4, 2020
Page 3 of 4

discounting Amazon resellers of Fjallraven products have been eliminated from Amazon. AC
¶108-109. Plaintiff has alleged a market wide impact of defendants’ anticompetitive scheme.
AC ¶16. As to the first submarket, plaintiff contends that defendants manipulated Amazon’s
exercise of its market power in the relevant platform submarket. As to the second submarket for
Amazon online sales, Fjallraven has controlled intrabrand competition, market wide, through its
unlawful contract with Netrush. Defendants’ statement that plaintiff alleges harm to a
competitor but not to competition is nonsense. See Flash Elecs. v. Universal Music, 321 F.Supp.
2d 379, 393 (E.D.N.Y. 2004), quoting Graphic Prods. Distribs. v. Itek Corp., 717 F.2d 1560, 1563
(11th Cir. 1983): “intrabrand competition . . . [is] a significant source of consumer welfare because it
alone can exert downward pressure on the retail price at which the good is sold.”

    Interference with Business Relationships: defendants’ posit that falsely accusing a
merchant of marketing counterfeit goods is not tortious, is not unfair, is not extreme or
egregious. Defendants fail, however, to cite a single case where a charge of counterfeiting did
not meet the standard of “wrongful means.” Counterfeiting is far more serious than defendants
admit: “As Professor McCarthy notes, counterfeiting is the ‘hard core’ or ‘first degree’ of
trademark infringement that seeks to trick the consumer into believing he or she is getting the
genuine article, rather than a ‘colorable imitation.’" Gucci Am., Inc. v. Guess?, Inc., 868 F.
Supp. 2d 207, 242 (S.D.N.Y. 2012). Under essentially identical circumstances, Judge Leonie
M. Brinkema (E.D. VA) found an accusation of counterfeiting made to Amazon to be “very
serious” indeed:

        The plaintiff has made, in my view, a very strong preliminary allegation that the claim
        that the product the plaintiff is selling through Amazon is counterfeit has no factual basis
        and that Incopro did not conduct any kind of reasonable investigation that would support
        having made that kind of a representation to Amazon . . . I mean, frankly, there are
        criminal statutes that sanction the selling of counterfeit goods . . . That's a very serious
        statement to be made unless there's a genuine factual basis that supports that, and so I --
        at this point, I'm not going to dismiss the claims. (See Transcript of Proceedings
        herewith, p.7, ln.9, et seq.)

       Indeed, operating under similar “wrongful means” criteria, District Judge David O. Carter
opined in judicial dicta that an accusation of counterfeiting (which did not exist in that case but
does exist here) constitutes “wrongful means.” Hand & Nail Harmony, Inc. v. ABC Nails & Spa
Prods., 2016 U.S. Dist. LEXIS 188902, at *13 (C.D. CA 2016).

    Trade Libel: Defendants argue that greater specificity as to their false IP complaints to
Amazon is required by Alvarado v. Mount Pleasant Cottage Sch. Dist,. 404 F.Supp.3d 763
(S.D.N.Y. 2019). Even assuming Alvarado applicable, WIC has in fact identified “counterfeit”
as the derogatory statement, Fjallraven as the speaker, Amazon as the recipient, the date of the
libel, 16 Complaint ID’s, and the email address of the IP reporter. AC ¶79. Exhibit 3 is a copy of
Amazon’s Policy Warning to WIC, confirming as pled the conspirators’ “counterfeit”
accusations. Since Fjallraven/Netrush are in privity of contract with Amazon, AC at ¶¶32,55, it
follows that under Evidence Rule 801(d)(2)(C) Amazon’s statements to plaintiff are non-hearsay
and admissible to prove what defendants stated to Amazon, i.e. “counterfeit.”


                                                    3
        Case 1:19-cv-11733-PKC Document 23 Filed 03/04/20 Page 4 of 4
The Honorable P. Kevin Castel
March 4, 2020
Page 4 of 4



                                          Respectfully submitted,


                                          /s/Mark Schlachet
                                          Law Offices of Mark Schlachet
                                          3515 Severn Road
                                          Cleveland, Ohio 44118
                                          Telephone: (216) 225-7559
                                          Facsimile: (216) 932-5390
                                          Email: markschlachet@me.com

                                   Attorney for Plaintiff 2238 Victory Corp.




                                      4
